 CARPENTERSLOCALUNION NO. 944563where in either case an object thereof is to cause the aforementioned employersto cease doing businesswith I. C. Minium.LATHERS LOCAL UNION No. 252, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)ELECTRICAL WORKERS LOCAL UNION, 477, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemust remain posted for 60 consecutivedays from thedate of posting,and must not be altered,defaced, orcovered byany other material.If employees have any question concerningthisnotice or compliance with its pro-visions, theymay communicatedirectlywiththe Board'sRegionalOffice, 17thFloor,U.S.Post Office andCourtHouse, 312North SpringStreet,Los Angeles,California,Telephone688-5840.Carpenters Local Union No. 944;Bricklayers,Masons & TileSetters, International Union Local No. 20;Plumbers&Steam-fitters Local No. 364;Electrical Workers Local UnionNo. 477;and Sheet Metal Workers Local Union No. 509andInterstateEmployers Association;and Ralph DurisCarpenters Local UnionNo. 944;Bricklayers,Masons & TileSetters International Union Local No. 20;Plumbers&Steam-fitters Local No. 364; Electrical Workers Local UnionNo. 477;and Sheet Metal Workers Local Union No.509andInterstateEmployers Association;and Gulf Construction CompanyPlumbers & Steamfitters Local No. 364andInterstate EmployersAssociation;and Ralph Duris d/b/a Ralph Duris Plumbing.Cases 31-CC-10-1 (formerly Case 21-CC-824- 1), 2 (formerly Case21-CC-884-2), and 31-CP-1 (formerly Case 21-CP-152). June 16,1966DECISION AND ORDEROn November 17, 1965, Trial Examiner James R. Webster issuedhisDecision in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices within themeaningof the National Labor RelationsAct, as amended, and recommending that they cease and desist there-from and take certain affirmative action,as setforth in the attachedTrial Examiner's Decision.The Trial Examiner also found thatRespondents had not engaged in other unfair labor practices allegedin the complaint, and recommended that such allegations be dis-missed.Respondents filed exceptions to the Decision and supporting159 NLRB No. 41. 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDbriefs.The General Counsel filed cross-exceptions with a support-ing brief.The' National Labor Relations Board has reviewed the rulings ofthe Trial Examiner made at the hearing and finds that no prejudi-cial error was committed.The rulings are hereby affirmed.TheBoard has considered the Trial Examiner's Decision,the exceptions,cross-exceptions and briefs,and the entire record in this proceeding,and hereby adopts the findings, conclusions,and recommendationsof the Trial Examiner,as modified herein.1.Gulf Construction Company, a general contractor,is engaged inthe construction of a retail store complex in San Bernadino, Cali-fornia.One of its subcontractors,Ralph Duris, a nonunion,subcon-tractor, began work on this project onDecember 14, 1964.Thefollowing day, Respondent Plumbers Local 364 began picketing thisproject with signs saying Duris was unfair and had substandardworking conditions.Pickets handed out leaflets saying that thepicketing was only for the informational purpose of advertisingsubstandard working conditions,and _ that'the pickets were notasking employees of other employers to stop working or to stop mak-ing deliveries, or employers to stop doing business with Duris.Thepicketing continued until January 25, 1965, although Duris did notwork on the project after December 29, 1964, because he could notproceed until other crafts had completed certainwork.A car-penter and a laborer who were working on the project at the com-mencement of the picketing continued working, but other craftsscheduled to report for work after the start of the picketing refusedto cross the picket line to, go to work.During the course . of thepicketing,,on December 21, 1964, Nathan Ferguson,constructionforemanfor subcontractor National Refrigeration Company, calledLouis Bergan, a business agent for Plumbers Local 364.During theconversation Ferguson told Berganthat he hada truck coming inwith materialand he wouldlike some information to relay to thecompany.Bergan replied that the picketing was informational and"You'd better not unload the truck."The Trial Examiner, whileconcluding that PlumbersLocal 364violated Section 8(b) (4) (i) (B)of the Actby unlawfully,inducing Ferguson not to work, did notfind the picketingby thePlumbers to constitute a violation inas-much as thispicketingmet the standards established by the Boardin theMoore Dry Dockcase.'Contraryto the Trial Examiner, weare of the opinion that,in the circumstances of this case,the Plumb-ers' picketing violated Section 8(b) (4) (i)and (ii) (B) of the Act.Whileliteral compliance with the standards ofMoore Dry Dockmay indicatethe primarynature of common situs picketing, the1 92 NLRB- 547. CARPENTERSLOCAL UNIONNO. 944 .565Board has held that such an inference is not conclusive but may benegated by other relevant evidence disclosing the respondent's trueobjective to be the enmeshment of neutral employers and employeesinto the primary dispute.2Here, all the evidence, including theunlawful inducement of Ferguson, indicates that the Plumbers' objectin picketing was to cause the general contractor to cease doing busi-ness with Dui is.Thus, on December 21, 1964, James Gorman, anofficer of the general contractor, called Business Agent Bergan ofthe Plumbers and asked him why, since Duris did not have anyemployees on the job at that time, the Plumbers did not pull itspickets off.The business agent replied that his union had a right to,picket until the general contractor got rid of.Duris and replaced himwith a union contractor.During the first week in January 1965,J.P.Kinnikin, another officer of the general contractor, calledPlumbers' Business Agent Gus Janke and asked what could be doneto have the pickets removed from the job. The answer was that thegeneral contractor would have to remove Duris and employ a plumb-ing contractor acceptable to the Plumbers.On January 13, Kinnikinspoke to Jahnke at the j obsite being picketed, and said that thePlumbers Union was picketing the general contractor.At first, thebusiness agent denied this, but then blurted out, "[L] et's face it, wedon't put pickets on a job site just to inform the public.We putthem there to close the job down.We only call it informationalpicketing to make it legal."From an examination of this entire course of conduct, we are con-vinced, and accordingly find, that the picketing engaged in byPlumbers Local 364 was deliberately designed to enmesh neutralemployers into its dispute with Duris.For this reason we concludethat the conduct of Respondent Plumbers Local 364 was secondaryin nature and in violation of Section 8(b) (4) (i) and (ii) (B) of theAct.32.During December 1964 there were picket lines on three proj-ects on which Electric Air Conditioning was the electrical subcon-tractor, including the Gulf Construction job in this case.FromDecember 17 through 21, Irving Kuechler, the president of Electric,was in daily contact with Charles Gier, business agent for IBEWLocal 477, the collective-bargaining representative for Kuechler'semployees.During one of their conversations, Gier informed Kuech-ler that the picket lines were authorized, and, in response to a ques-2L.G. Electric Contractors,Inc. (ElectricalWorkers,Local UnionNo. 11),154 NLRB766.SMember Fanning would find the picketing by Plumbers Local 364 to be separable fromits oral inducement and lawful.Therefore,Member Fanning would merely order Plumb-ers Local 364 to cease and desist from unlawful inducement.SeeGeneral TelephoneCompany of California(ElectricalWorkers,Local UnionNo. 11),151NLRB 1490,footnote 4. 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion by Kuechler, said that, if Kuechler's employees crossed thepicket lines, they would be subject to disciplinary action.We find, inagreement with the Trial Examiner, that this statement about dis-ciplinary action was coercive, was made for the purpose of causingthe neutral employer, Electric, to cease doing business with the gen-eral contractor who would in turn cease doing business with Duris,and was, therefore violative of Section 8(b) (4) (ii) (B) of the Act.Section 8 (b) (4) (ii) proscribes the use of threats, coercion, orrestraint on a neutral employer in support of a dispute with a pri-mary employer. In this case, Gier's statement amounts to a threatby the IBEW to Kuechler that the IBEW would induce its membersnot--towork for Kuechler while the picket line was in existence.Moreover, it is clear that this conduct goes beyond normal persuasionsince Kuechler was faced with a possible loss of its contract and asuit for breach of contract if it was unable to complete its workbecause of inability to obtain needed electricians.Consequently, wefind that IBEW Local 477, through this conduct of Gier, violatedSection 8 (b) (4) (ii) (B) of the Act.3.The Trial Examiner found that Carpenters Local 944 wasresponsible for the conduct of George Learned, an organizer for theDistrict Council of Carpenters, in informing George Rule, a carpen-ter in the employ of Gulf Construction, that, under the bylaws ofthe Carpenters, he should not be working behind the picket line,and in informing J. P. Kinnikin, a vice president of Gulf, that ifCarpenters went ahead and worked, they might be fined.We dis-agree.The record reveals that Learned is a member of CarpentersLocal 944, and is a delegate from his Local to the Council.He isnot an officer of the Local and is paid in his capacity as organizerfor the Carpenters District Council by the Council and not the Local.To hold Local 944 responsible for the conduct of the Council and itsagent, Learned, it must be shown that the Council and its agentswere acting as agents of Local 944. The mere fact that Learned is adelegate from his Local to the District Council does not createan agency relationship between the Council and the Local.4Absentaffirmative evidence of an agency relationship, the General Counselhas failed to meet his burden of proof, and we shall therefore dis-miss the complaint allegation against Carpenters Local 944.[The Board adopted the Trial Examiner's Recommended Orderwith the following modifications : 5[1.Paragraph A. 1(b) is amended by inserting at the beginningthereof the words : "Engaging in or ...."'Metropolitan District Council of Philadelphia,etc. (Charles B. Mahin),149 NLRB646, 659.5 The provisions of the notices attached to the Trial Examiner'sDecision are modified toconform to the above modifications including the deletion of Appendix B. CARPENTERS LOCAL UNION NO. 944567[2.Delete paragraph B and reletter present paragraphs con-secutively.,[3.Relettered paragraph E is amended by inserting at the endthereof the words : ", and (5) that Respondent Carpenters LocalUnion No. 944 has engaged in a violation of Section 8(b) (4) (i) and(ii) (B) of the Act."]MEMBER BROWN took no part in the above Decision and Order.TRIAL EXAMINER'S DECISION-STATEMENT OF THE CASEThis case with all parties represented was heard before Trial Examiner JamesR.Webster in Los Angeles, California, on June 3 and 4-1965, on complaint oftheGeneral Counsel and answer of Carpenters Local Union No. 944 (hereinreferred to as Carpenters) Bricklayers, Masons & Tile Setters International Union_No. 20 (herein referred to as Bricklayers), Plumbers & Steamfitters Local No. 364(herein referred to as Plumbers), ElectricalWorkers Local Union No. 477(herein referred to as_ IBEW), and Sheet Metal Workers Local Union No. 509(herein referred to as Sheet Metal Workers), all of whom are respondents herein.The complaint was issued on March 9, 1965, upon charges filed December 22,1964, and amended on February, 8 and on February 9, 1965, in Cases 21-CC-824-1-2, and filed on January 20, 1965, in Case 21-CP-152.The complaintalleges that the Respondents have violated Section 8(b)(4)(i) and (ii)(B) and(7)(C) of the Act by picketing activities and activities related thereto.The General Counsel and Respondents have filed briefs and they have beencarefully considered.Upon the entire record and from my observation of thewitnesses, I hereby make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSThe Gulf Construction Company herein called Gulf, a general construction com-pany, is engaged in the construction of a complex of retail stores in San Bernardino,California, known as the Alpha Beta project.Subcontractors on this project areElectricAir Conditioning Company, herein called Electric, for the electrical andsheet metal work; National Refrigeration Company, herein called National, for therefrigeration work;Walter Hebron, herein called Hebron, for the masonry work;and Ralph Duris, herein called Duris, for the plumbing work.For use on this project, Gulf has received lumber of a value of $10,934 fromsuppliers in the State of California, which lumber originated outside the State ofCalifornia;National received material and supplies for use on this project of avalue of $50,391 directly from suppliers and manufacturers outside the State ofCalifornia; Electric has received for use on this project supplies and materials ofa value of $10,191 directly from suppliers and manufacturers outside theState ofCalifornia; Duris, during the calendar year 1964 received supplies and material ofa value of $150,000 of which, materials and supplies of a value of $13,000 werereceived directly from points outside the State of California.An undetermined- amountof the remaining supplies and materials, purchased from suppliers withinthe State of California, originated at points outside the State of California.I find that Gulf, Duris, National, Electric, and Hebron are employers withinthe meaning of Sections 2(2), (6), and (7) and 8(a) (4) of the Act.'II.THE LABOR ORGANIZATIONS INVOLVEDThe Respondents are labor organizations within the meaning of Section 2(5) oftheAct.1Building and Construction Trades Council of San Bernardino and Riverside Counties(Golding and Jones, Inc.),139 NLRB 1370;Commass,on House Drivers,Local 400,Team-sters(Euclid Foods,Incorporated, d/b/a Bondi's Mother Hubbard Market),118 NLRB 130. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICESA. Picketing by Respondent PlumbersDuris commenced work at the Alpha Beta project on December 14, 1964.Hedoesnot have a contract with any of the labor organizations involved herein;approximately 8 years ago he had a contract with the Plumbers.None of theRespondents are currently certified by the Board as the bargaining representativefor any of Doris' employees, and no petition has been filed with the Board underSection 9(c) of the Act by any of the Respondents concerning any of his employees.On December 15, 1964, the Plumbers commenced picketing at the Alpha Betaproject with signs bearing the following legend- "Ralph Duris Plumbing-Unfair toPlumbers Local No. 364-Sub-standard working conditions-Plumbers Local No.364."Picketing continued to January 25, 1965, except for weekends and a fewdays of bad weather.The picketing was done during the normal working hoursof the day, except on occasions it did not commence until 9 or 10 o'clock in themorning, and on some days would be discontinued prior to the end of the workingday.Duris worked on the project from December 14 through 19 and on December 23,24, and 29, 1964. Some carpentry work by employees of Gulf was done untilDecember 29, 1964; thereafter, until the picketing ceased on January 25, 1965, nocraftsworked on the project.Duris ceased work on the project on December 29for the reason that he was unable to continue working until certain work was com-pleted by other crafts.He had no equipment or material on the jobsite on any ofthe days his employees did not work following December 19.He testified that hewould have continued to perform his contract in January if he could have done sowithout being dependent on other contractors to perform certain work.The General Counsel contends that the picketing violates Section 8(b)(4)(i) and(ii)(B) and (7)(C) of the Act and that the motive of Respondent Plumbers initspicketing is manifested in statements made by its representatives to representa-tives of Duris and to representatives of General Contractor Gulf, and by the factthat picketing was conducted at times when Duris was not on the project.Thestatements made by Plumbers representatives, Louis Bergan and Gus Jahnke, busi-ness agents, are as follows.On December 21, 1964, James Gorman, a vice president of Gulf called Berganand told him that Duris did not have any men on the job, and he asked why theydid not pull their pickets off.Bergan replied that the picketing was informationaland that they had a right to picket until Gulf got rid of Duris and had a unionplumber on the job-until Duris' contract was terminated.During the first week in January 1965, J. P. Kinnikin, a vice president of Gulf,calledGus Jahnke and asked him what Gulf could do to get the pickets removedfrom the job. Jahnke replied that Gulf would have to remove Duris as theplumbing contractor and employ someone who was acceptable to the Plumbers.On January 7, 1965, Gulf sent a telegram to the Plumbers advising them that Duriswas no longer working on the Alpha Beta project and has no equipment on thejobsite, and requesting the immediate removal of the pickets.On January 11, 1965,Kinnikin called Jahnke and asked if he had received Gulf's telegram. Jahnkeanswered that he had and had replied by letter that Gulf should "please advise usif you have another contractor employed, and if so, may we have proof that sucha contractor exists."Kinnikin stated that he was considering Bell Plumbing Com-pany and asked if this company was acceptable, and Jahnke replied that it was.OnJanuary 11, 1965, Doris and his management consultant, Frank Calhoun, went tothe offices of Respondent Plumbers.Calhoun asked Jahnke what could be doneabout getting the pickets off the Alpha Beta job, and Jahnke replied, "Doris knows;he's been with us before."Calhoun then asked if Duris was acceptable to thePlumbers-that is, whether or not the Union would sign another contract withDuns; and Jahnke said, "Yes."Calhoun then asked what agreement it is that hewanted signed. Jahnke gave him a booklet, but Calhoun observed that it containedno place for signatures. Jahnke then gave him a lettersized copy of the agreementwhich contained spaces for signatures.He stated that Duris would have to signthis document.Calhoun looked through it and suggested that Duris would bewilling to sign this agreement for the Gulf job only. Jahnke said, "No, he wouldn'tsign the agreement for one job only, but that it would have to include all of thosejobs and that it would also have to be for the life of the agreement."Calhounstated that he would have to read the agreement further and would let Jahnke knowwhat their decision would be.About this time a Mr. Mautz, executive secretary CARPENTERS LOCAL UNION NO. 944569for the Building and Construction Trades Council of San Bernardino and River-sideCounties,came in.Mautz asked Calhoun if he would mind taking a slip ofpaper with him.Mautz then went into another room and came back with a smallslip of paper on which was typed the following:In accordance with your request, we are presenting you with a speciman[sic]of our current agreement,solely for the purpose of acquainting you withthe standards of wages and working conditions existing in this area.We do not want you to sign this,and this is not to be construed as an offer bythis organization to enter into a contract with you.Mautz handed the slip of paper to Jahnke who read it and in turn handed it toCalhoun.As Calhoun and Duris started to leave, Jahnke asked to see the agree-ment he had given them.He wrote across the back of the copy, "This copy is notto be signed."On January 13, 1965, Duris sent Jahnke a telegram stating that he agreed to com-ply with the employment standards contained in the Union's current agreementand would send the Union and Gulf verified copies of wages, hours worked, ratesof pay, and other necessary information for all his employees on the Alpha 'Betajob.He requested that Jahnke immediately remove pickets and notify Gulf thathe had no objections to Duris or his employees on said jobsite.In answer to thistelegram,Jahnke sent Duris a registered letter the same day asking that Duris"please send me documented evidence that you are complying with the standards inthe current labor agreement now in effect for the Plumbing, Heating and PipingIndustry of Southern California,"with a copy of the Union's letter going to Gulf.On January 13, 1965, Kinnikin had a conversation with Jahnke at the jobsite.Duns was present.Kinnikin told Jahnke that the Union was picketing him.Jahnke said,"No, read the sign."Kinnikin said that it did not make any differ-ence what the sign said;that the job was completely closed down and no onewould cross the picket line. Jahnke stated, "Oh,what the hell,let's face it; wedon't put pickets on a job just to inform the -public.We put them there to closethe job down.We only call it informational picketing to make it legal."Kinnikinthen turned to Duns and told him that it seems there are only two solutions totheir problem-one,Duris to join or sign an AFL-CIO.contract,or else Gulfemploy an AFL-CIO plumbing contractor.On January 14, 1965, Kinnikin called Jahnke and told him that Gulf had receiveda proposal from Westover Plumbing Company to complete the plumbing contract,and he asked if this company was acceptable to theUnion.Jahnke replied thatitwas.Kinnikin read to Jahnke a purchase order Gulf was preparing to send toWestover;Jahnke replied that the pickets would be off the following morning.Onthe following day picketing continued and Westover did not work.On January 18 Calhoun called Jahnke regarding Jahnke's letter of January 13.He assured Jahnke that Duris would pay the wage scale and the other fringe bene-fitsnecessary to comply with the Union's contract.Jahnke asked,"Well, how areyou going to pay the fringes?"Calhoun replied that it made no difference to Duriswhether these were paid into the trust funds or directly to the workmen.Jahnkesaid,"Well, I'm following advice from my attorney,"and he gave Calhoun thename of his attorney and asked Calhoun to call him. The next day Calhoun calledMiller's office,and left word for Miller to call him as Miller was in conference atthe time.On January 22 Gulf contracted with Monarch Plumbing Company to finish theplumbing work.Representatives ofMonarch assured Kinnikin that they wouldtake care of the picketing matter with the Union.On the same day Kinnikin sentDuris a telegram terminating his contract.On Monday,January 25, pickets wereat the jobsite;Kinnikin called Jahnke and told him of this fact. Jahnke said hewould get them off, and within an hour he came to project and removed the pickets.Sometime in December shortly after the picketing commenced, Bergan deliveredto the pickets a stack of handbills with instructions to distribute these handbillswhen any questions were asked them.These handbills were reprints of handbillspreviously used by the Plumbers,and contained the following language:TO THE PUBLIC:Plumbers Local No. 364,AFL-CIO,of Riverside and San Bernardino Countiesisconducting informational picketing on this construction project for the solepurpose of advertising to the public that the employees of Ralph Duris Plumb-ing have working conditions which are below the established prevailing build-ing trades standard for this area. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis picketing it to protect and maintain the working conditions for plumberswhich have been established by Plumbers Local No. 364 after many- years ofstruggle and negotiation.We are not asking any employees employed by any employer on this job tostop working, stop making deliveries nor do we intend to coerce any employerto stop doing business with Ralph Duris Plumbing.This picketing is only toadvise the public of sub-standard working conditions.PLUMBERS LOCAL NO. 364, AFL-CIORiverside & San Bernardino CountiesB. Conclusions as to the picketing by Plumbers1.As an alleged violation of Section 8(b) (4) of the ActThe principal issue here is whether the picketing is "primary" or "secondary."Section 8(b)(4)(B) protects the right of a union to engage in primary picketingwhere not otherwise unlawful. Section 8(b) (4) also gives to secondary employersthe right not to have their employees induced or encouraged to refuse to work forthem.Thus, in delineating the areas of these two rights, a union's conduct becomeillegalwhen it,bymeans other than primary picketing,induces or encouragesemployees of neutral employers to withhold their services from their own employ-ers.Reconciling these two rights becomes more difficult where employees of theprimary employer and of secondary employers are working at a common situs.When a union engages in primary picketing it hopes (and by its picketing it isinducing and encouraging) that employees of neutral employers will honor thepicket line and withhold their services and trade from the primary employer, andin turn, to this extent, limit their services to their own employer.2The Board in theMoore Dry Dockcase, 52 NLRB 547, announced four criteriafor delineating primary from secondary picketing in common situs situations.These are (1) that the picketing must be limited to times when the primary com-pany, but for the picketing, would have been engaged in its normal operations atsuch situs; 3 picketing must be limited to places reasonably close to the operationsof the primary employer's workers; (3) the pickets must show clearly that theirdispute is with the primary employer alone; and (4) the primary employer's work-ersmust be engaged in the company's normal business.In the instant case the picketing of Duris by the Plumbers meets each of thesetests.It is true that picketing continued at times when employees of Duris werenot on the project; but, except for approximately 2 hours on January 25th, at alltimes that picketing was conducted, Duris was under contract with Gulf and wouldhave continued work on the job but for the effect of the picketing. I find that thepicketing of Duris was primary picketing; thus the inducing and encouraging ofemployees of secondary employers that was incident thereto, or a by-product there-of, does not violate the Act, and this is so even though this result was desired andintended.Although the Plumbers hoped and intended "to close the job down,"this was the desired effect of itsprimarypicketing and does not in itself render theprimary picketing illegal or secondary .42.Picketing as an alleged violation of Section 8(b)(7)(C)The issue here is whether the object of the primary picketing of Duris by thePlumbers was (1) to advise the public and all concerned that Duris maintained2 See the reasoningof the Supreme Court inLocal761, IBEW (General Electric Com-pany)v.N.L.R B.,366 U.S. 667.Where is occurs that an employee of a secondary em-ployer has been induced to refuse to cross apicket line, the Board has held that the refusalis protectedactivity and that the neutral employer may replace such employeethe sameas be could an economic striker(142 NLRB 192) ; the Court of Appeals for the EighthCircuit, however,reversedthis part of the Board's decisionand held that the employer wasjustified in dischargingthe employees for refusing to work. (56 LRRM 2866) L G.Everiet, Inc.3MooreDry Dockrequirement as interpretedby the Board inNew Power Wire andElectricCorp. (Local 3,IBEW),144 NLRB 1089;Brownfield Electric, Inc. (IBEW,Local 861),145 NLRB 1163.' Ri88cbCo.,Inc.,130NLRB 943. Aunion engagingin legal primary picketing maynevertheless violatethe Actby making direct appealsto secondary employees. CARPENTERS LOCAL UNION NO. 944571substandard wages and working conditions, or (2) to force him to recognize andbargain with the Plumbers as the representative of his employees.I find from a preponderance of the testimony that the, object of the picketingwas to force Duris to recognize and bargain with the Plumbers.On January 11,1965, Duris and his management consultant met with Jahnke, business agent of thePlumbers, and discussed what it would take to end the picketing.Until Mautz, ofthe Building and Construction Trades Council, came into the room, Jahnke saidthat Duris would have to sign the union agreement, and that it would have to befor all jobs and for the life of the contract-not for the Alpha Beta job only.OnJanuary 13, 1965, Gulf's Vice President Kinnikin told Duris in the presence ofJahnke that Duris would either have to join or sign an AFL-CIO contract, or elseGulf would have to employ an AFL-CIO plumbing contractor.On January 18,Jahnke questioned how Duris was going to pay the fringe benefits under theUnion's contract-that is, without being signatory to the contract.The wordingof the handbills given to the pickets and the statements and promptings of Mautzon January 11 are not sufficient to negate the impact of these statements of Jahnke.Since the picketing of Duris was for the object of forcing or requiring him torecognize or bargain with the Plumbers as the representative of his employees, andsince the picketing was conducted without a petition having been filed under Sec-tion 9(c) of the Act within a period of 30 days from the commencement of suchpicketing, and in fact not having been filed at any time,material hereto and sincethe Plumbers is not currently certified as the representative of Duris' employees, Ifind that Respondent Plumbers have violated Section 8(b) (4) (C) of the Act.C. Statement of representative of Plumbers to foremanof Subcontractor NationalOn December 21, 1965, Nathan Ferguson, construction foreman for Subcontrac-tor National, came to the Alpha Beta jobsite regarding the installation of refrigera-tion.There was no picket at the project at the time, and he called Bergan ofRespondent Plumbers to see if there was still any dispute.Bergan stated he wouldcheck to see.After a short absence from the telephone, he reported that therewas still trouble there, that the job was being picketed, and that Ferguson was notto work.Ferguson then said he had a truck coming with material and he wouldlike to have some information to relay to his company. Bergan said that he didnot care to discuss the matter with him over the phone. Ferguson insisted that heneeded information to give to his company. Bergan replied that there was infor-mational picketing there and that, "You'd better not unload the truck."-Ferguson exercises the authorities of and is a supervisor within the meaning ofthe Act.He has also worked out of Respondent Plumbers for several years and his"travel card" is with this Union most of the time.Ferguson being a foreman, the principal issue here is whether subsection (i) orsubsection (ii) of Section 8(b)(4) of the Act is applicable. I do not find thatthe statements of Bergan, that Ferguson was not to work and had better not unloadthe truck, constitute threat, coercion, or restraint within the meaning of subsection(ii), but it does constitute an inducement or encouragement within the meaningof subsection (i).As stated by the Supreme Court inN.L.R.B. v. Servette, Inc.,5"the question ofthe applicability of subsection (i) turns upon whether the union's appeal is tocease performing employment services, or is an appeal for the exercise of man-agerial discretion."Ferguson is a union member; from this fact and the tenorof the exchange between Ferguson and Bergan, I find that Bergan's remarks andappeal was to Ferguson as a union member and as an "individual" within themeaning of subsection (i), and was for the object of forcing or requiring Nationalto cease doing business with Gulf and Gulf to cease doing business with Duris. Itherefore find that by this conduct Respondent Plumbers have violated Section 8(b) (4) (i) (B) of the Act, but not subsection (ii).D. Conduct of Respondent CarpentersOn December 17, 1964, George Learned, an organizer for the San Bernardinoand Riverside Counties District Council of Carpenters and Joiners of America,5 377 U.S. 46. 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDherein referred to as,DistrictCouncil,had a conversationat the AlphaBeta jobsitewith George Rule, a carpenter in the employ of Gulf.He told Rule that it was inthe by-laws that he should not be workingbehindthe picket line.Section 6, article II of the traderules of the District Council provides that"any member failing to respect a duly authorized picket line recognized by the SanBernardino-Riverside Counties District Council of Carpenters,may be fined."While Learned wastalking withRule on December 17th, Vice PresidentKinnikinof Gulf walkedup, andLearnedtold him that he hated to see him getting himself"in this kind of mess."Kinnikin asked what he meant by this, and Learned replied,"Employing Ralph Doris as a plumber."Kinnikin asked what was the matter withDuris, as he understood that he belonged to District50,UnitedMine Workers.Learnedsaidthey didnot recognize District 50.Kinnikin askedif theyrecognized"this so-called informationalpicketline" as an official picket line,and Learnedreplied thatthey did.Kinnikin asked if he was going to pull the carpenters offthe job, andLearned said no, he wasnot goingto stick hisneck out; that all hecould do was remind themof what theyhad signed.At that timeGeorge Ruleasked if hecould workor not,but Learnedavoided an answer and Rule walkedaway.Kinnikinthen askedwhat would happen ifthe carpenterswent ahead andworked, andLearned replied, "Well, they mightget fined."The issue here is whetheror notLearned,an organizerfor the District Councilwas an agent of RespondentCarpentersin the statementshe made toRule and toKinnikin.(The District Council isnot a respondent in these proceedings.)Learned is a member of Respondent Carpenters and has been since 1946; he isalso a delegate of saidUnion to the District Council.There are10 local unionaffiliatedwith the District Council,and RespondentCarpentersisone of these.Contracts with employers are with the District Counciland all of the affiliatedlocals; the geographical jurisdictionwhere the job is performeddetermines thejurisdiction of the local as to the policing ofthe contract and the hiringhall.Sec-tion 3,articleI of the bylaws of the District Council provides as follows:This council shall be the central governingbody and shall havelegislativeand executive powers on all matters relating to the general interest and wel-fare of our Local Unions and their members.The Councilshall have thepower to establish uniform dues and initiation fees, to frame working andtrade rules that are consistentwiththe Constitutionand Laws of the UnitedBrotherhood,and enforcement of same in this district.They shallhave thepower to collect and retain all fineslevied by the Council for violation of thelaws, trade and other rules of the DistrictCouncil.The AlphaBeta job is in the jurisdiction of RespondentCarpenters.Consideringthe joint venture type of relationship between the District Council and RespondentCarpenters and Learned's relationshipto the twoorganizations,I find that in thestatementsmade by Learned at the Alpha Beta jobsite onDecember17, he wasan agent of RespondentCarpenters.I also find thathis statement to Rule that itwas a violationof the bylaws for him to work behind the picket line was for theobject of forcing or requiringGulf to ceasedoing business with Duris,and thatit constitutes a violationof subsection(i)of Section8(b)(4)(B) of the Act.6Thefact thatRule continuedto work andhas not beendisciplined by the Carpentersdoes not mitigatethe violation.I find that Learned's statement to Kinnikin was forthe objectof forcing or requiringGulf to ceasedoing business with Duris,and thatitconstitutes a violation of subsection(ii)of Section 8(b)(4)(B)of the Act.Respondent contendsthat Learned'sstatement that employees"might get fined,"made to anemployer, doesnot constitutea threat, coercion,or restraint within themeaning of the sectionof the Act involved. I find to the contrary.It is a threatof the likelihood of financialloss to employeesof the employer.The fact that theloss would be incurred by the employee rather than the employerdoes not warranta contrary finding.The fact that the loss "might" occur, also, is not a factorQ Speed-Line Manufacturing Co , Inc(AsbestosWart cis),137 NLRB1410 ;Kn al, ofPlumbing and heating Co. (Construction Labor UnionNo1,05),149 NLRB 1138 Thefollowing related cases are distinguishable as they involve Section 8(b)(1)(A) and theproviso theretoAllis-Chalmers MfgCo,149 NLRB67, enfd. 358 F 2d 656,Tawas TubeProducts,Inc,151 NLRB 46. In these cases it is held that it is not a violation ofSection 8(b) (1) (A)of the Act for a union to fine a member for crossing a lawful picketline.It becomes a violation of the Act where a fine is administered or threatened fora purpose or an objective proscribed by Section 8(b) (4) of the Act. CARPENTERS LOCAL UNION NO. 944573warranting a contrary conclusion.The trade rules of the District Council speci-fied that it is a finable offense for a member to work behind a picket line; Respond-ent had the ability to make the threat a reality.E. Conduct of Respondent IBEWOn December 17, 1964, employees of subcontractor Electric were scheduled towork on the Alpha Beta project, but returned to the Company's shop after observ-ing the picket line. Irving Kuechler, owner of Electric, called Charles Gier, busi-ness representative for IBEW, and told him of the picketing.Gier did not knowabout the picketing and stated that he would check into the matter.On the follow-ing day, Kuechler spoke with Gier on the telephone.Gier stated that he hadchecked on the picketing and that it was an authorized picket line.Kuechler thenasked if the men crossed the picket line, would disciplinary action be taken againstthem, and Gier said, "Yes." 7The principal issue here (the same as in the prior paragraph) is whether.or notthe statement to an employer that union members would be disciplined if they -crossed the picket line constitutes threat, coercion, or restraint within the meaningof Section 8(b)(4)(ii) of the Act.Although the complaint broadly groups allalleged conduct of the Respondents as violative of Section 8(b) (4) (i) and (ii), Ifind that the statements of Gier do not constitute a violation of subsection (i) asitwas not made to an "individual" within the meaning of that subsection; but Ifind that the statements made for an object of forcing or requiring Electric to ceasedoing business with Gulf and Gulf to cease doing business with Duris, do consti-tute a violation of 8(b) (4) (ii) (B) of the Act.Gier threatened that disciplinaryaction (which could normally be equated to economic loss) would be taken againstemployees of Electric if they crossed the picket line.F.Conduct of Respondent Sheet Metal WorkersOn December 18, 1964,James Sampson,sheet metal foremanfor subcontractorElectric, called Paul Healy, a business representative for Sheet Metal Workers con-cerning the picketing at the Alpha Beta project.Healy told him that it was thePlumbers that had the picket line, that it was recognized, and that he would stayclear of it if he were Sampson until he got further information on it. Sampsonbeing a formean, the principal issue here is the same as in paragraph (c) above-whether subsection (i) or subsection (u) of Section 8(b)(5) of the Act is appli-cable, I find that the statement of Healy contains no threat, coercion, or restraintwithin the meaning of subsection (ii), but it does constitute an inducement ofencouragement within the meaning of subsection (1).Sampson,as sheet metal foreman,is in a positionof first-line supervision abovethe workman, and has the authority to hire and fireworkmen.Respondent'sappealthat hestay clear of the job isbothan appeal that he exercise his managerial dis-cretion and not take a crew of mento the AlphaBeta project, and also that hehimself not performany work on the project.In normal practice in the buildingand construction trades, a foreman is a union member, and counsel for Sheet MetalWorkers in his brief acknowledgesthatHealy's statements were made to Sampsonas an individual and as a union member.I find that by Healy's statement to Samp-7I credit I{uechler's testimony on this point.There were picket lines at three projectsinDecember1964, on whichhe wasa subcontractor.He was in almost daily contactwith Gier onthese matters, and received the same informationfrom Gler a few days laterin connectionwith a Metropolitan Life Building project inSan Bernardino.His testi-mony is substantiatedby letters written byhim on December21, 1964, to Gulf and tothe general contractoron theMetropolitan job, andby an affidavitgivento a Boardagent on December23, 1964.Counsel for IBEW contendsthatguechler apparently hashis conversationswithGier onthe two projectsmixed up and cannot recall as to whatwas in fact said regardingthe Gulf job.Gier couldnot recall the details of his separateconversations with guechler,but he deniedtelling him in any conversationthat electri-cians would be disciplined if they crossedthe picketline.He testified also that no unionmember has never been disciplinedfor crossing a picketline.He acknowledged thatguechler mentionedthe fact that carpenters wereworking behind the picket line.Hewas asked on the witness stand if any bylaw or the constitution of the IBEW urges orwarns men not to crosspicketlines, and he answered,"Not directly,no, I don't thinkso."All factorsconsidered,I credit guechler's testimonyand discredit Gier's denials. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDson, made for an object of forcing or requiring Electric to cease doing business withGulf and Gulf to cease doing business with Duris,Respondent Sheet Metal Workersviolated Section 8(b) (4) (i) (B) of the Act, but not subsection (ii).8G. Conduct of Respondent BricklayersOn December 18, 1964, subcontractor Hebron,themasonry contractor on theAlpha Beta project,had two telephone conversations with Joe Stella, a businessagent for Respondent Bricklayers,about the picketing at this project.Hebron askedabout the status of, the job as far as the picketing was concerned and whether it waslegal picketing.Stella repliedthat "if there were pickets there, they couldn't crossthe picket line."That evening they had substantially the same conversation bytelephone.Hebronconcludedthatthe reasonthey could not cross the picket linewas that they would then be subject to fines.Hebron testified that he has been amember of Respondent Bricklayers for 25 years, and it is "common knowledge"that bricklayers crossing the established picket line-let's say legitimate picket linesare subject to fine."Hebron testified that Stella did not say to him, but that thiswas the"impression"he got from Stella's statement .9Rather than viewing the statements of Stella as a threat to Hebron of economicloss to his employees if they worked behind the picket line, I find that the state-ments constitute a threat by the union representing the employees to Hebron thathis employees could not work behind the picket line. I find that this threat not towork was for an object of forcing or requiring Hebron not to do business withGulf and in turn Gulf not to do business with Duris and that it constitutes a viola-tion of Section 8(b) (4) (ii) (B) of the Act. I find no evidence of a violation ofsubsection (i) of Section 8(b)(4)(B) by Respondent Bricklayers.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, occurring in connectionwith the operations of the employers named in section I, have a close,intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondents Carpenters,Bricklayers,Plumbers,IBEW andSheet Metal Workers have engaged in activities violative of the Act, I shall recom-mend that they cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Upon the basis of the,above findings of facts, and upon the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1.Gulf Construction Company, Electric Air Conditioning Company, NationalRefrigeration Company,Walter Hebron, and Ralph Duris are each employers withinthemeaning of Section 2(2)' of the Act and are engaged in commerce or in anindustry affecting commerce within the meaning of Sections 2(6). and (7) and8(b)(4) of the Act.2.Carpenters Local Union No. 944,Bricklayers,Masons&Tile Setters Inter-nationalUnion Local No. 20, Plumbers & Steamfitters Local No. 364, ElectricalWorkers Local Union No. 477, and Sheet Metal Workers Local Union No. 509 areeach labor organizations within the meaning of Section 2(5) of the Act.3.By picketing Ralph Duris as described in paragraphs A and B,2 of section IIIof this Decision, with an object of forcing or requiring Duris to recognize or bar-gain with Plumbers&Steamfitters Local No.364, without said Respondent beingcurrently certified,as the representative of his employees and without a petitionbeing filed within,a reasonable period of time under Section 9(c)of the Act,Respondent Plumbers has engaged in an unfair labor practice within the meaningof Section 8(b)(7)(C) of the Act.8N.L.R.B. v. Servette, Inc.,367 U.S. 64.0 Counsel for General Counsel offered In evidence the affidavit of Hebron in which hestates thatStella"told me that the bricklayers would be subject to fine if they crossed thepicket line."This is not in complete accord with Hebron's testimony on the witnessstand, and I find that Stella did not use these words to Hebron but that Hebron con-chided that this was the reason why the employees could not work behind the picket line. CARPENTERSLOCAL UNION NO. 9445754.By the conductdescribed in paragraph C of section III of this Decision,therebyinducing and encouraging an individual employedby NationalRefrigera-tion Companyto engage in a strike or a refusal in the course of his employment touse or handle any material or to perform any services,with the object of forcingor requiring National Refrigeration Company to cease doing business with GulfConstructionCompany and Gulf to cease doing businesswithRalph Duris,Respondent Plumbers has engaged in an unfair labor practice within the meaningof Section 8(b) (4) (i) (B) of the Act.5.By the conduct described in paragraph D of section III of this Decision, (a)thereby inducing and encouraging an individual employed by Gulf ConstructionCompanyto engage in a strike or a refusal in the course of his employment to useor handle any material or to perform any services,and (b)therebythreatening,coercing,and restrainingGulf Construction Company, bothwith the object of forc-ing or requiringGulf Construction Company tocease doing businesswith RalphDuris,Respondent Carpenters has engaged in unfair labor practices within themeaning of Section8(b)(4)(i)and (ii)(B) of the Act.6.By the conductdescribed in paragraphE of section III of this Decision,therebythreatening,coercing,and restrainingElectricAirConditioningCompanywith the objectof forcing or requiring said employer to cease doing business withGulf Construction Company,and Gulf to cease doing business with Ralph Duris,Respondent IBEW has engaged in an unfair labor practice within the meaning ofSection 8(b) (4) (ii) (B) of the Act.7.By the conductdescribed in paragraph F of section III of this Decision,therebyinducing and encouraging an individual employed by ElectricAir Condi-tioningCompany toengage in a strike or a refusal in the course of his employmentto use or handle any material or to perform any services,with the object of forcingor requiring said employer to cease doing business with Gulf Construction Com-pany, and Gulf tocease doing businesswith RalphDuris, Respondent Sheet MetalWorkershas engaged in an unfair labor practice within the meaning of Section8(b)(4)(i)(B) of the Act.8.By the conduct described in paragraph G of section III of this Decision,thereby threatening,coercing,and restrainingWalter Hebron with the -object offorcing or requiring said employer to cease doing business with Gulf ConstructionCompanyand Gulf to cease doing business with Ralph Duris, Respondent Brick-layershas engaged in an unfair labor practice within the meaning of Section 8(b)(4) (ii) (B)of the Act.9.Theaforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.10.Respondent Plumbers has not engaged in an unfair labor practice within themeaning of Section 8(b) (4) (ii) (B) of the Act.11.Respondent IBEW has not engaged in an unfair labor practice within themeaning of Section 8(b) (4) (i) (B) of the Act.12.Respondent Sheet MetalWorkers hasnot engaged in an unfair labor practicewithin themeaning of Section8(b)(4)(ii)(B) of the Act.13.Respondent Bricklayers has not engaged in an unfair labor practice withinthe meaning of Section8(b) (4) (i) (B) of the Act.RECOMMENDED ORDERUpon thebasis of the foregoing findings of fact and conclusions of law and uponthe entire record in this case, it is hereby recommended:A. That Respondent, Plumbers and Steamfitters Local No. 364, its officers,agents, successors, and assigns,shall:1.Cease and desist from:(a) Picketing or causing to be picketed,or threatening to picket or causing tobe picketed,Ralph Duriswiththe object of forcing or requiring said employerto recognize or bargainwith saidUnion as the representative of his employees,or forcingor requiring his employees to accept or select said Union as theircollective-bargaining representative,saidUnionnot being currently certified as therepresentativeof such employees,and a petition under Section 9(c) of the Actnot having been filedwithin a reasonable period of time from the commencementof such picketing. '(b) Inducing and encouraging individualsemployed byNational RefrigerationCompany, orany other person engaged in commerce or in an industry affecting 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommerce to engage in a strike or a refusal in the course of their employment touse or handle any material or to perform any services, where an object thereof isto force or require National Refrigeration Company, or any other person engagedin commerce or in an industry affecting commerce, to cease doing business withGulf Construction Company or Ralph Duris.2.Take the following affirmative action which is necessary to effectuate thepolicies of the Act:(a) Post at its offices, meeting halls, and at all places where Respondent Plumb-ers customarily post notices to members, copies of attached notice marked "Appen-dix A." 10Copies of said notice, to be furnished by the Regional Director forRegion 3, shall, after being duly signed by an authorized representative of thisRespondent, be posted by it immediately upon receipt thereof, and be maintainedfor 60 consecutive days thereafter, in conspicuous places.Reasonable steps shallbe taken by Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(b) Furnish to the Regional Director for Region 3 signed copies of the saidnotice for posting by Ralph Duris, National Refrigeration Company and GulfConstruction Company, if they are willing, at places where notices to their respec-tive employees are customarily posted.(c)Notify the Regional Director for Region 31, in writing, within 20 days fromthe receipt of this Decision, what steps Respondent has taken to comply herewith 11B.Respondent Carpenters Local Union No. 944, its officers, agents, and represent-atives, shall:1.Cease and desist from:(a) Inducing or encouraging individuals employed by Gulf Construction Com-pany, or any other person engaged in commerce or in an industry affecting com-merce to engage in a strike or a refusal in the course of their employment to useor handle any material or to perform any services where an object thereof is toforce or require Gulf Construction Company, or any other person engaged incommerce or in an industry affecting commerce, to cease doing business withRalph Duris.(b) Threatening, coercing, or restraining Gulf Construction Company, or anyother person engaged in commerce or in an industry affecting commerce, wherean object thereof is to force or require said employer, or any other person engagedin commerce or in an industry affecting commerce, to cease doing business withRalph Duris.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a) Post at its offices, meeting halls, and at all places where Respondent Car-penters customarily post notices to members, copies of attached notice marked"Appendix B." 12Copies of said notice, to be furnished by the Regional Directorfor Region 31, shall, after being duly signed by an authorized representative ofthisRespondent, be posted by it immediately upon receipt thereof, and be main-tained for 60 consecutive days, thereafter, in conspicuous places.Reasonable stepsshall be taken by Respondent to insure that said notices are not altered, defaced,or covered by any other material.(b) Furnish to the Regional Director for Region 31 signed copies of the saidnotice for posting by Gulf Construction Company and Ralph Duris, if they arewilling, at places where they customarily post notices to their employees.(c)Notify the Regional Director for Region 31, in writing, within 20 daysfrom the receipt of this Decision, what steps Respondent has taken to complyherewith isto In the event this Recommended Order is adopted by the Board,thewords "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner,"in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order"n In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read- "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply therewith."12 See footnote 10.13 See footnote 11. CARPENTERS LOCAL UNION NO. 944577C. Respondent Electrical Workers Local Union No. 477, its officers, agents, andrepresentatives, shall:1.Cease and desist from:(a)Threatening, coercing, or restraining Electric Air Conditioning Company, orany other person engaged in commerce or in an industry affecting commerce,where an object thereof is to force or require said Employer, or any other personengaged in commerce or in any industry affecting commerce, to cease doing busi-ness with Gulf Construction Company or Ralph Duris.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a) Post at its offices, meeting halls, and at all places where Respondent IBEWcustomarily posts notices to members, copies of the attached notice marked "Appen-dixC" 14 Copies of said notice, to be furnished by the Regional Director forRegion 31, shall, after being duly signed by an authorized representative of thisRespondent, be posted by it immediately upon receipt thereof, and be maintainedfor 60 consecutive days.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by any other material.(b) Furnish to the Regional Director for Region 31 signed copies of the saidnotice for posting by Electric Air Conditioning Company, Gulf Construction Com-pany and Ralph Duris, if they are willing, at places where they customarily postnotices totheir employees.(c)Notify the Regional Director for Region 31, in writing, within 20 daysfrom the receipt of this Decision, what steps Respondent has taken to complyherewith.isD. Respondent Sheet Metal Workers Local Union No 509, its officers, agents, andrepresentatives, shall:1.Cease and desist from:(a) Inducing or encouraging individuals employed by Electric Air ConditioningCompany, or any other person engaged in commerce or in an industry affectingcommerce, to engage in a strike or a refusal in the course of their employment touse or handle any material or to perform any services, where an object thereof isto force or require said employer, or any other person engaged in commerce orin an industry affecting commerce, to cease doing business with Gulf Construc-tion Company or Ralph Duris.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a) Post at its offices, meeting halls, and at all places where Respondent SheetMetal Workers customarily posts notices to members, copies of the attached noticemarked "Appendix D." 16Copies of said notice, to be furnished by the RegionalDirector for Region 31, shall, after being duly signed by an authorized representa-tive of this Respondent, be posted by it immediately upon receipt thereof, and bemaintained for 60 consecutive days.Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, or covered by any othermaterial.(b) Furnish to the Regional Director for Region 31 signed copies of the saidnotice for posting by Electric Air Conditioning Company, Gulf Construction Com-pany, and Ralph Duris, if they are willing, at places where they customarily postnotices to their employees.(c)Notify the Regional Director for Region 31, in writing, within 20 days fromthe receipt of this Decision, what steps Respondent has taken to comply herewith.17E. Respondent Bricklayers,Masons and Tile Setters,InternationalUnion LocalNo. 20, its officers, agents, and representatives, shall:1.Cease and desist from threatening,coercing,or restrainingWalter Hebron, orany other person engaged in commerce or in an industry affecting commerce, wherean object thereof is to force or require said employer, or any other person engagedin commerce or in an industry affecting commerce,to cease doing business withGulf Construction Company or Ralph Duris.14 See footnote 10.15 See footnote 1111See footnote 10.17 See footnote 11.243-084--67-vol. 15 9-3 8 578DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action which is necessary to effectuate thepolicies of the Act:(a) Post at its offices, meeting halls, and at all places where Respondent Brick-layers customarily post notices to members, copies of the attached notice marked"Appendix E." 18Copies of said notice, to be furnished by the Regional Directorfor Region 31, shall, after being duly signed by an authorized representative ofthisRespondent, be posted by it immediately upon receipt thereof, and be main-tained for 60 consecutive days.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or covered by any other material.(b) Furnish to the Regional Director for Region 31, signed copies of the saidnotice for posting by Walter Hebron, Gulf Construction Company and RalphDoris, if they are willing, at places where they customarily post notices to theiremployees.(c)Notify the Regional Director for Region 31, in writing, within 20 days fromthe receipt of this Decision, what steps the Respondent has taken to complyherewith.19F. It is recommended that the complaint be dismissed insofar as it alleges (1)that Respondent Plumbers has engaged in a violation of Section 8(b) (4) (ii) (B) oftheAct, (2) that Respondent IBEW has engaged in a violation of Section 8(b)(4)(i)(B) of the Act, (3) that Respondent Sheet Metal Workers has engaged in aviolation of Section 8(b) (4) (ii) (B) of the Act, (4) that Respondent Bricklayershas engaged in a violation of Section 8(b)(4)(i)(B) of the Act.IT is FURTHER RECOMMENDED that unless on or before 20 days from the receiptof this Decision, the Respondents notify the Regional Director for Region 31 thatthey will comply with the foregoing recommendations, the National Labor Rela-tions Board issue an order requiring that Respondents take the action aforesaid.Is See footnote 10.1e See footnote 11.APPENDIX ATo ALL MEMBERS OF PLUMBERS AND STEAMFITTERS LOCAL No. 364 AND TO ALLEMPLOYEES OF RALPH DURIs AND NATIONAL REFRIGERATION COMPANY AND GULFCONSTRUCTION COMPANYPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify you that:WE WILL NOT picket or cause to be picketed, or threaten to picket or causeto be picketed Ralph Duris where an object thereof is to force or require saidemployer to recognize or bargain with this Union as the representative of hisemployees or to force or require the employees of Ralph Duris to accept orselect this Union as their collective-bargaining representative, in circumstancesviolative of Section 8(b)(7)(C) of the Act.WE WILL NOT induce or encourage individuals employed by National Refrig-eration Company, or any other person engaged in commerce or in any industryaffecting commerce, to engage in a strike or refusal in the course of theiremployment to use or handle any material or to perform any services whereany object thereof is to force or require said employer or persons to ceasedoing business with Gulf Construction Company or Ralph Duris.PLUMBERS AND STEAMFITTERS LOCAL No. 364,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of postingand must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 312North Spring Street, Los Angeles, California, Telephone 688-5840, if they haveany questions concerning this notice or compliance with its provisions.[Appendix B omitted from publication per footnote 5 of Board's Decision.] CARPENTERS LOCAL UNION NO. 941579,APPENDIX CTo ALL MEMBERS OF ELECTRICAL WORKERS LOCAL UNION No. 477 AND TO ALLEMPLOYEES OF ELECTRIC AIR CONDITIONING COMPANY, RALPH DURIS, AND GULFCONSTRUCTION COMPANYPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Act, as amended, we hereby notify you that.WE WILL NOT threaten, coerce, or restrain Electric Air Conditioning Com=pany, or any other person engaged in commerce or in an industry affectingcommerce, where an object thereof is to force or require said employer orpersons to cease doing business with Gulf Construction Company or RalphDuris.ELECTRICAL WORKERS LOCAL UNION No. 477,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutivedaysfrom thedateof postingand must not be altered,defaced, or covered by any othermaterial.Employees may communicate directly with the Board'sRegionalOffice, 312North Spring Street, Los Angeles, California, Telephone 688-5840, if they haveany questionsconcerning this notice or compliance with its provisions.APPENDIX DTo ALL MEMBERS OF SHEET METAL WORKERS UNION LOCAL No. 509 AND TO ALLEMPLOYEES OF ELECTRIC AIR CONDITIONING COMANY, RALPH DURIS, AND GULFCONSTRUCTION COMPANYPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT induce or encourage individuals employed by Electric AirConditioning Company, or any other personengaged incommerce or in anindustry affecting commerce, to engage in a strike or refusal in the course oftheir employment to use of handle any material or to perform any serviceswhere an object thereof is to force or require said employer or persons to ceasedoing business with Gulf Construction Company or Ralph Duris.SHEET METALWORKERS LOCAL UNION No. 509,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of postingand must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 312North Spring Street, Los Angeles, California, Telephone 688-5840, if they haveany questions concerning this notice or compliance with its provisions.APPENDIX ETo ALL MEMBERS OF BRICKLAYERS, MASONS AND TILE SETTERS INTERNATIONALUNION LOCAL No. 20 AND TO ALL EMPLOYEES OF WALTERHEBRONGULF CON-STRUCTION COMPANY AND RALPH DURISPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT threaten, coerce, or restrain Walter Hebron, or any otherperson engaged in commerce or in an industry affecting commerce, where anobject thereof is to force or require said employer or persons to cease doingbusiness with Gulf Construction Company or Ralph Duris.BRICKLAYERS, MASONS AND TILE SETTERSINTERNATIONAL UNION LOCAL No. 20,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title) 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDThisnotice must remain postedfor 60consecutive days from the date of postingand must not be altered,defaced,or coveredby anyother material.Employees maycommunicatedirectlywiththeBoard'sRegionalOffice, 312NorthSpring Street,Los Angeles, California, Telephone 688-5840, if they haveany questions concerning this notice or compliance with its provisions.Pullman Industries,Inc., Employer-PetitionerandInternationalUnion,United Automobile,Aerospace and Agricultural Im-plement Workers of America(UAW), AFL-CIO, Petitionerand Pullman Metal Workers Union, Intervenor.Cases 7-RrI-566, 567, and 7-RC-7105.June 16,1966DECISION, ORDER, AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, pis amended, a consolidated hearingwas held before Hearing Officer Joseph B. Bixler.The HearingOfficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthese cases to a three-member panel [Chairman McCulloch and Mem-bers Brown and Zagoria].Upon the entire record in these cases, including the brief filed bythe Employer-Petitioner,' the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.23.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSections 9(c) (1) and 2(6) and (7) of the Act.In Case 7-RC-7105, the Petitioner seeks to represent a unit ofproduction and maintenance employees at the Employer's SouthHaven, Michigan, plant.The Employer and the Intervenor contendthat these employees are an accretion to the unit of employees at theEmployer's Pullman, Michigan, plant, and therefore the petition,filed on November 9, 1965, is barred by the contract, effective fromJanuary 12, 1965, until January 12, 1968, between the Employer andthe Intervenor covering the Pullman employees. In Case 7-RM-566,the Employer seeks an election in a unit comprising the employeesat its Pullman and South Haven plants, and, in Case 7-RM-567, itiThe Employer-Petitionerhas requested oral argument.This request ishereby deniedbecause the recordand the brief adequately present theissuesand the position of theparties.aPullmanMetal WorkersUnion,herein calledthe Intervenor,was permitted to interveneat thehearing on the basis of a claimed contract interest in the employees involved.159 NLRB No. 44.